I 
have the honour to speak on behalf of the President of 
the Swiss Confederation, Mr. Pascal Couchepin, who 
had to cancel his trip to New York at the very last 
minute. 
 Since its foundation, the United Nations has 
embodied the hope of all people to live in peace, 
freedom and dignity. As Members of the United 
Nations and as representatives of our peoples, we are 
under an obligation not to disappoint those hopes. 
Three years ago in this Hall, we decided in the 2005 
World Summit Outcome to ensure that human beings 
would live in freedom and dignity, free from poverty 
and despair. We ought now to ask ourselves the 
following questions: Have we kept that promise? Have 
the expectations been fulfilled? Have we done enough 
to bring about peace and security, development and the 
realization of human rights? 
 According to a recent World Bank report, the 
number of people living in poverty has fallen by 500 
million since 1981. Their proportion of the total 
population has fallen from 52 to 26 per cent. 
Nevertheless, 1.2 billion people still have to get by on 
less than a dollar a day. Twenty-five thousand people a 
day are dying as a result of starvation and poverty. 
There are still 67 million refugees and internally 
displaced persons on the planet. No State, however 
wealthy or powerful, can tackle all these challenges 
alone. Common solutions are required. A strong United 
Nations is needed, a United Nations that focuses on 
that which unites rather than on that which divides. 
 Cooperation across cultural and religious borders 
is not always easy. Swiss history has shown that this 
type of cooperation is most likely to bear fruit when 
specific problems are tackled and solutions are sought 
through open dialogue. This approach is reflected in 
Swiss peace policy. We support projects the purpose of 
which is to bring together people with different values 
and cultural backgrounds to enable them to coexist in a 
positive way. This approach also characterizes our 
activity in the United Nations-sponsored Alliance of 
Civilizations. 
 Although dialogue is necessary, it is nevertheless 
only one of the means of promoting the fundamental 
values to which we are all devoted. I am thinking first 
and foremost of human rights, access to a decent 
standard of living and personal development for 
everyone. 
 In this context, Switzerland is participating 
actively in the work of the Human Rights Council. Let 
us recall that the usefulness of the Council will 
ultimately be judged by the specific contribution that it 
makes to the protection of human rights on the ground. 
 
 
33 08-53141 
 
The Universal Periodic Review and its special 
procedures provide the Council with two effective 
tools, and those tools must be used. Switzerland will 
continue to advocate in favour of a constructive and 
critical Universal Periodic Review, the independence 
of special procedures and the autonomy of the Office 
of the United Nations High Commissioner for Human 
Rights. 
 Next year, the Review Conference on the 
implementation of the Durban Declaration and 
Programme of Action will take place at Durban. For 
Switzerland, the fight against racism is a priority. That 
is why my country will play its part in this process. 
However, we expect the preparatory phase to be 
characterized by a constructive spirit that helps us 
achieve a balanced outcome. In particular, the Review 
Conference should confine itself to the evaluation of 
the implementation of the Durban Declaration and 
Programme of Action. It should not call into question 
the normative advances set out in the International 
Convention on the Elimination of All Forms of Racial 
Discrimination. And finally, it should deal with 
different subjects relating to racism in a balanced 
manner, without becoming a platform that focuses on a 
particular situation. 
 Last week, the Assembly also discussed the 
implementation of the Millennium Development Goals. 
We all know that the implementation of the Goals is 
slow and arduous. Collectively, we could have done 
more. We should have done more, and Switzerland is 
no exception. But we are trying to assign our limited 
resources to actions that meet the needs of recipients, 
that make a difference to the poorest, that help people 
to help themselves and that complement, but do not 
replace, the efforts of recipient countries. 
 Development assistance should be characterized 
by lasting effectiveness and coherence. The Follow-Up 
International Conference on Financing for 
Development, to be held in Doha, will give us an 
opportunity to renew and to deepen this alliance 
between developing and industrialized countries. 
 Progress towards the achievement of the 
Millennium Development Goals requires that the 
world’s poorest be better protected legally. Only if they 
can defend themselves against injustice and have equal 
access to justice, property, work and markets will 
development ultimately be possible. The Commission 
on Legal Empowerment of the Poor presented its report 
a few months ago. It deserves careful study and follow-
up by the Assembly. 
 The food crisis has undoubtedly made achieving 
the Millennium Development Goals more difficult. 
Like some other countries, Switzerland has responded 
to the crisis by increasing its contribution to the World 
Food Programme. But the causes of food price rises 
also need to be addressed. The causes are diverse and 
range from changing eating habits to increased 
cultivation of agrofuel crops and neglect of agricultural 
production. Measures to resolve this crisis will have to 
be both numerous and varied. In this regard, we 
welcome the efforts made by the High-Level Task 
Force on the Global Food Security Crisis in providing 
a coherent and efficient response. 
 However, there is also a positive side to this 
crisis. Rising food prices may also represent an 
opportunity for farmers in developing countries. But 
for farmers to benefit from the rise in food prices they 
need access to land and property, financing and seed. 
Likewise, they need international rules against the 
flooding of their sales markets by subsidized 
agricultural products, as well as better access to the 
markets of industrialized countries. 
 A positive conclusion of the World Trade 
Organization (WTO) discussions could have been a 
positive sign of movement in this direction. 
Switzerland therefore regrets that it was not possible to 
reach agreement at the Ministerial Meeting held in 
Geneva in July. The challenge now is to ensure that the 
progress already made is not jeopardized and that 
confidence among WTO member States is restored, so 
that the Doha Round can be brought to a successful 
conclusion. 
 Climate change is another major source of 
concern. We in Switzerland are particularly aware of 
this fact because our alpine glaciers are rapidly melting 
away. In other parts of the world, this phenomenon 
takes the form of changing precipitation patterns, 
droughts and floods. The reports of the 
Intergovernmental Panel on Climate Change (IPCC) 
clearly show that all these disasters have a point in 
common: they are the result of climate change and are 
caused by human beings, and particularly by the 
consumption of fossil fuels. 
 The time for never-ending talks has passed. 
Switzerland will achieve its emissions reduction goals 
for 2012. For the years after 2012, we need a new, 
  
 
08-53141 34 
 
ambitious and internationally accepted climate regime. 
Such a regime should be based on the principle of 
common but differentiated responsibilities. Switzerland 
has put forward a proposal for a global carbon dioxide 
tax which meets that criterion and would ensure the 
financing of the necessary adaptation measures. I 
would like to invite the Assembly to carefully study 
this proposal in the framework of the ongoing climate 
discussions. 
 The efforts of the industrialized countries alone 
will not be enough, however, to solve the problem of 
global warming. Each country will, according to its 
own capacities, have to contribute to the reduction of 
CO2 emissions. In so doing, we are united by a 
common concern: that of shouldering our responsibility 
to future generations. 
 Today, many countries are still in situations of 
armed conflict. In many cases, respect for international 
humanitarian law has declined. That is why 
Switzerland calls again on all conflicting parties to 
comply with the provisions of international 
humanitarian law and to guarantee humanitarian 
organizations swift and unhindered access to the 
victims of conflicts. 
 Conflict prevention is one of the central tasks of 
the United Nations. Switzerland is particularly active 
on two levels. First, we wish to pay closer attention to 
the connection between armed violence and 
development. Together with other partners, we intend 
to submit a draft resolution on this subject during this 
session of the General Assembly. Secondly, we 
strongly advocate the strengthening of the Secretariat’s 
mediation capacities. The mediation efforts in Kenya, 
for instance, have demonstrated that this form of 
conflict prevention can work. 
 That brings me to the subjects of the 
responsibility to protect and of prevention of genocide. 
Switzerland welcomes the fact that these subjects have 
been institutionally anchored more firmly within the 
United Nations. 
 The concept of the responsibility to protect was 
recognized in September 2005 in the framework of the 
World Summit. It is obvious that the operational 
implementation of the concept can only be realized 
progressively. Nevertheless, Switzerland will commit 
to ensuring that the concept is not partially assimilated 
into that of humanitarian intervention, thereby calling 
into question the consensus achieved in 2005. 
 Justice is necessary for building lasting peace. In 
other words, peace and impunity are incompatible in 
the long term. The arrest and extradition of Charles 
Taylor and Radovan Karadzic to The Hague have once 
again confirmed the importance of international 
criminal justice. Alleged war criminals must not be 
allowed to live in serenity. They must answer for their 
acts in a fair trial. That is the preventive effect of the 
international criminal justice system, and it should not 
be underestimated. Switzerland therefore supports the 
work of the International Criminal Court and advocates 
its independence. 
 At the beginning of my speech, I stressed the 
great importance of the United Nations. The world is 
changing, however, and international relations are 
constantly developing. The United Nations will also 
have to change. Those who focus only on the past will 
no doubt miss the future. 
 There is a need for reform in all United Nations 
bodies, but particularly in the Security Council. Given 
the power that it exerts, the expectations of the 
Security Council are very high. If its decisions are to 
be accepted and supported by the entire international 
community, the Council will need to adapt to the 
realities of the twenty-first century, namely, the new 
balances that characterize our world at the political, 
economic and demographic levels. 
 Moreover, it is important that the views of 
important actors that are not members of the Council 
should be better taken into account in decision-making. 
Switzerland has for some time advocated an 
improvement of the Council’s working methods and 
will continue to work for greater participation and 
transparency. 
 Peace is not a given. It is an ideal that has to be 
pursued every day. The United Nations is the 
predestined venue for achieving that goal. We are 
willing, within our capacities, to make our contribution 
to that pressing collective task. 